PD-1629-15, PD-1630-15
                                                                            COURT OF CRIMINAL APPEALS
                            In the Texas Court        of Criminal Appeals                   AUSTIN, TEXAS
                                                                          Transmitted 12/16/2015 5:16:44 PM
   December 18, 2015                                   On Petition for Discretionary       Review
                                                                            Accepted 12/18/2015 2:34:21 PM
                                                                                             ABEL ACOSTA
                                                       from the Fourteenth Court of                  CLERK
                                                        Appeals, Cause Numbers 01-14-00738-
                                                        CR and 01-14-00739-CR; affirming the
William Columbus Horhn v. State
                                                        Appellant’s convictions in Cause
                                                        Numbers 1383989 and 1383990
                                                        (respectively) in the 338th District
                                                        Court.



        To the Honorable Court of Criminal Appeals:

                Appellant moves to extend the time for him to file his Petition for

                Discretionary Review, and would show:

                       The Fourteenth Court of Appeals entered judgment in Mr.

                Horhn’s two cases, 01-14-00738-CR and 01-14-00739-CR, each styled

                William Columbus Horhn v. The State of Texas, on November 19, 2015.

                       Mr. Horhn did not move for rehearing.

                       The deadline for Mr. Horhn to file his Petition for Discretionary

                Review is December 21, 2015.

                       Undersigned counsel was retained on December 16, 2015 to

                represent Mr. Hohrn.

                       Mr. Horhn seeks an additional thirty days, until January 20, 2016,

                to file his Petition for Discretionary Review.

                       Mr. Horhn has sought no previous extensions.
Certificate of Service

      A copy of this motion will be delivered to Jessica Akins, the attorney

      for the State in the Court of Appeals; and to Lisa McMinn, the State

      Prosecuting Attorney, by the efiling system.

                                             Thank you,



                                             ________________________
                                             Mark Bennett
                                             SBN 00792970
                                             Bennett & Bennett
                                             917 Franklin Street, Fourth Floor
                                             Houston, Texas 77002
                                             713.224.1747
                                             mb@ivi3.com




                                         2